Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S REASON FOR ALLOWANCE
I. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having:  “…at least one hardware processor; a data interface configured to receive and transmit data over a data network; and a non-transitory computer readable storage medium having encoded thereon one or more program code modules that comprise: (i) a data receiver module comprising program instructions which, when executed by said at least one hardware processor, receive an I/O sensor output signal, using said data interface, from a semiconductor integrated circuit (IC), wherein the IC comprises an I/O block that comprises: at least one I/O buffer, configured to define at least one signal path in respect of a connection to a remote I/O block via a communication channel, each signal path causing a respective signal edge slope, and an I/O sensor coupled to the at least one signal path and configured to generate the I/O sensor output signal which is indicative of at least one of: (a) a timing difference between: the signal edge slope for a first signal path of the at least one signal path, and the signal edge slope for a second, distinct signal path of the at least one signal path, and (b) an eye pattern parameter for one or more of the at least one signal path, and (ii) an IC analyzer module comprising program instructions which, when executed by said at least one hardware processor, analyze the I/O sensor output signal to determine an integrity of the at least one I/O buffer.”
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
December 30, 2021